


110 HR 5820 IH: Traditional Use Protection Act of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5820
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Allen (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Forest Service to provide financial
		  assistance to States for the acquisition of land to preserve and maintain such
		  land for traditional use by the public, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Traditional Use Protection Act of
			 2008.
		2.Support for the
			 traditional use of lands
			(a)GrantsThe Chief of the Forest Service shall
			 establish a program to award grants, on a competitive basis, to States for the
			 purpose of allowing such States—
				(1)to acquire the
			 rights to land to make such land available to the public for traditional use;
			 and
				(2)to
			 make subgrants to an entity to allow such entity to acquire the rights to land
			 to make such land available to the public for traditional use.
				(b)Requirements for
			 use of funds
				(1)In
			 generalA State shall use the funds received under this section
			 only—
					(A)to purchase land,
			 acquire an easement, or take other actions to acquire rights to land, as long
			 as such purchase, acquisition, or other action results in the State holding
			 rights to the land in perpetuity; and
					(B)to make a subgrant to an entity to allow
			 such entity to purchase land, acquire an easement, or take other actions to
			 acquire rights to land, as long as such purchase, acquisition, or other action
			 results in the entity holding rights to the land in perpetuity.
					(2)Willing
			 SellersA State or entity may only use funds received through a
			 grant or subgrant under
			 subsection (a) to acquire rights to land
			 from a willing seller.
				(3)Eminent Domain
			 ProhibitedA State may not
			 use funds received through a grant under
			 subsection (a) to acquire land through
			 eminent domain.
				(c)AccessA State or entity shall make any land
			 purchased, acquired, or otherwise obtained using funds received through a grant
			 or subgrant under
			 subsection (a) available to the public for
			 appropriate traditional use, as determined by the State.
			(d)Application
				(1)In
			 generalTo be considered for a grant under this section, a State
			 shall submit to the Chief an application at such time and in such manner as the
			 Chief may require.
				(2)ContentsThe application shall include the
			 following:
					(A)Information
			 demonstrating the commitment of the State to stewardship and maintenance of
			 land currently held by the State for traditional and recreational use
			 (including park land).
					(B)Certification by
			 the State that the State maintains a landowner relations program.
					(C)A copy of the
			 comprehensive State plan.
					(D)Such information as
			 the Chief may require.
					(e)Cost
			 SharingThe amount of any
			 grant under this section may not exceed 75 percent of the total cost of the
			 land rights acquired with the grant.
			(f)Publication of
			 CriteriaNot later than 60 days after the date of enactment of
			 this Act, the Chief shall publish criteria for making grants under
			 subsection (a) in the Federal
			 Register.
			(g)ReportNot
			 later than one year after the date of enactment of this Act, and annually
			 thereafter, the Chief shall submit to Congress a report on the grant program
			 established under
			 subsection (a).
			(h)DefinitionsFor
			 purposes of this section:
				(1)ChiefThe term Chief means the Chief
			 of the Forest Service.
				(2)Comprehensive
			 State PlanThe term
			 comprehensive State plan means a comprehensive plan developed by
			 the State, regarding recreational access to and conservation of land in the
			 State, that—
					(A)is developed through a process that
			 involves interested persons from both the public and private sectors, including
			 landowners; and
					(B)includes strategies for developing
			 partnerships between the public and private sectors to develop, improve, and
			 preserve traditional recreational opportunities.
					(3)Landowner
			 Relations ProgramThe term
			 landowner relations program means a program established by the
			 State that—
					(A)engages private
			 landowners to facilitate public access to their property for traditional
			 use;
					(B)addresses the
			 concerns of landowners relating to public access to private land; and
					(C)serves as a
			 clearinghouse for information about rules, regulations, certifications, and
			 procedures for land use.
					(4)ProgramThe term program means the
			 grant program established under
			 subsection (a).
				(5)Traditional
			 Use
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the term
			 traditional use has the meaning given that term by the State
			 receiving a grant under
			 subsection (a). Such term may include
			 hunting, fishing, access to water, motorized recreation, hiking, bird watching,
			 and non-motorized recreational activities.
					(B)ExclusionThe
			 term traditional use does not include residential or commercial
			 development.
					3.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Chief to carry out this Act, $50,000,000
			 for each fiscal year from 2009 through 2013.
		
